                Case 2:20-mj-00025-LRL Document 1 Filed 01/21/20 Page 1 of 4 PageID# 1
A0 245B (Rev. 12/03KVAI;13 rev. 2) Sheet I - Judgment in a Criminal Case


                                                                                                    1               h LbD
                                            UNITED STATES DISTRICT COURT
                                                       Eastern District of Virginia                             JAN ^ i 2020
                                                                 Norfolk Division
                                                                                                        CLERK. U.S. DISTRICT COURT
UNITED STATES OF AMERICA                                                                                       NORFOLK. VA

                     V.                                                     Case Number; 2:19mj643
JONATHAN A. HERNANDEZ
                                                                            Defendant's Attorney: Waived
Defendant.


                                            JUDGMENT IN A CRIMINAL CASE

    The defendant pleaded guilty to Count 1.
   Accordingly, the defendant is adjudged guilty of the following counts involving the indicated offenses.


Title and Section                      Nature of Offense                            Offense Class           Offense Ended      Count


21 use X44                             Possession ot'Marijuana                       Misdemeanor            I I/2I/I9




   As pronounced on January 2!st, 2020, the defendant Is sentenced as provided in pages 2 through 2 of this Judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984,

   ll is ORDERED that the defendant shall notify the United Slates Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
arc fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

   Signed this 21 st day of January, 2020.




                                                                           Douglas E. Miller
                                                                           United States Magistrate Judge
               Case 2:20-mj-00025-LRL
AO 245B (Rev. 12/03)(VAED                                Document
                           rev. 2)Judgment in a Criminal Case       1 Filed 01/21/20 Page 2 of 4 PageID# 2      Page 2 of2
         Sheet 6- Schedule of Payments

Case Number:               2:19mj643
Defendant's Name:          Hernandez, Jonathan A.



                                           CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.


                                  Count                      Assessment                Fine           Restitution
                                       1                            $25.00          $250.00                $0.00

                                                                     $0.00            $0.00                $0.00

TOTALS:                                                             $25.00          $250.00                $0.00


                                                               FINES
The defendant shall pay a fine of$250.00 as to count I.
   Case 2:20-mj-00025-LRL Document 1 Filed 01/21/20 Page 3 of 4 PageID# 3


                                                                          FILED
                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                      JAN 2 1 2020

                                  NORFOLK DIVISION
                                                                 CLERK, U.S. DiSTRICT COURT
                                                                        NORFOLK, VA
UNITED STATES OF AMERICA


         V.                             Case No.
                                        Court Date:    February 3, 2020
ANDREW    T.   HOPSON


                                CRIMINAL INFORMATION


                        {Misdemeanor)-Violation No. 9103826

         THE UNITED STATES ATTORNEY CHARGES:


         That on or about December 3, 2019, at the Navy Exchange at Naval Air

Station Oceana, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, ANDREW T. HOPSON, did willfully and knowingly steal

and purloin property of rhe United States of a value less than SI,000.00.

     (In violation of Title 18, United States Code, Section 641.)


                                       G. Zachary Terwilliger
                                       United States Attorney


                                By:                a
                                        fmes T. Cole
                                       special Assistant U.S. Attorney
                                      'Office of the U.S. Attorney
                                       101 West Main Street, Suite 8000
                                       Norfolk, VA  23510
                                       Ph: (757) 441-6712
                                       Fax:(757) 441-3205
                                       James.Colegusdoj.gov
   Case 2:20-mj-00025-LRL Document 1 Filed 01/21/20 Page 4 of 4 PageID# 4


                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                     3: a
                             ^mes T. Cole
                             Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.ColeGusdoj■qov



                              17               ap20
                              Date
